Case 3:19-mj-03648-AGS Document 1 Filed 08/28/19 PagelD.1 Page 1 of 14

AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

 

UNITED STATES DISTRICT COURT Co

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Black Cellphone

FPF No. 20192504001855071, line item 0003

for the

Southem District of California

Sema ae ee a ee

  
  

ii ee Dheme

er

 

AUG 28 2013

el ert

 

 
 

SOUTH

 

DEPUTY

 

 

cons. 1 OMI 3648

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location):

See Attachment A

located in the Southern
person or describe the property to be seized):

See Attachment B

District of Cal

lifornia , there is now concealed (identify the

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

IM evidence of a crime;

© contraband, fruits of crime, or other items illegally possessed;

C1 property designed for use, intended for use, or used in committing a crime;

0) a person to be arrested or a person who is unlawfully restraimed.

The search is related to a violation of:

Code Section

21 U.S.C. § 952, 960, and 963

The application is based on these facts:

wt Continued on the attached sheet.

O Delayed notice of

 

days (give exact ending date if more than 30 days:

Offense Description

Importation of controlled substances and conspiracy

) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant’s signature

Edgar Aguirre, SA, Dept. of Homeland Security

 

Sworn to before me and signed in my presence.

om ve. 28,2019

City and state: San Diego, CA

 

Printed name and litle

fi

fo¢ Judge’s signature

Hon. Andrew G. Schopler, U.S. Magistrate Judge

 

Printed name and title

 

 

 

 
Case 3:19-mj-03648-AGS Document 1 Filed 08/28/19 PagelD.2 Page 2 of 14

ATTACHMENT A
PROPERTY TO BE SEARCHED
The following property is to be searched:

Black Cellphone
FPF No. 2019250400185501, line item 0003
(Target Device);

 

The Target Device is currently in the possession of the Department of Homeland
Security, U.S. Customs and Border Protection Permanent Vault at 9495 Customhouse
Plaza in San Diego, CA, 92154.

 

 

 
Case 3:19-mj-03648-AGS Document 1 Filed 08/28/19 PagelD.3 Page 3 of 14

ATTACHMENT B

ITEMS TO BE SEIZED

Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for
evidence described below. The seizure and search of the cellular/mobile telephone shall
follow. the search methodology described in the affidavit submitted in support of the

warrant.

The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of April 22, 2019 to July 20, 2019:

a.

tending to indicate efforts to import methamphetamine or some other
federally controlled substances from Mexico into the United States;

tending to identify accounts, facilities, storage devices, and/or services—
such as email addresses, IP addresses, and phone numbers—used to
facilitate the importation of methamphetamine or some other federally
controlled substances from Mexico into the United States;

tending to identify co-conspirators, criminal associates, or others involved
in importation of methamphetamine or some other federally controlled
substances from Mexico into the United States;

tending to identify travel to or presence at locations involved in the
importation of methamphetamine or some other federally controlled
substances from Mexico into the United States, such as stash houses, load
houses, or delivery points;

tending to identify the user of, or persons with control over or access to,
the Target Device; and/or

tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved
in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960,

and 963.

 

 
Oo co ~JO ON OA UB BH RO Oe

NM NM Hw hw KY KR NY NY NRK HF KF Fe re OE OO EE
co ~s OH OU SP,LUWwGLULDNDUlUMmrELELlCUCUO NO aS ODO Oak ll

 

 

Case 3:19-mj-03648-AGS Document 1 Filed 08/28/19 PagelD.4 Page 4 of 14

AFFIDAVIT
I, Edgar Aguirre, Special Agent with the United States Department of Homeland

Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
Investigations (HSI), being duly sworn, hereby state as follows:
| INTRODUCTION

1. This affidavit supports an application for a warrant to search the following
electronic device, as further described in Attachment A (the Target Device), and scize
evidence of crimes, specifically, violations of Title 21, United States Code, Section(s)
952, 960, and 963, as more particularly described in Attachment B:

a. Black Cellphone

FPF No. 2019250400185501, line item 0003
(Target Device);

This search supports an investigation and prosecution of MARIANA HARO for the
crimes mentioned above. A factual explanation supporting probable cause follows.

2. The Target Device was seized from a vehicle driven by HARO on July
19, 2019, at the time of her arrest at the San Ysidro, California Port of Entry (“POE”),
as she attempted to smuggle methamphetamine into the United States. The Target
Device is currently in the possession of the Department of Homeland Security. Since
its seizure, the Target Device has been and currently is being held securely at the U.S.
Customs and Border Protection Permanent Vault at 9495 Customhouse Plaza in San
Diego, CA, 92154.

3. Based upon my experience and training, and all the facts and opinions set
forth in this Affidavit, there is probable cause to believe that a search of the Target
Device will produce evidence of one or more of the aforementioned crimes, as

described in Attachment B.

4. The information contained in this affidavit is based upon my experience
and training, consultation with other federal, state, and local law enforcement agents.

The evidence and information contained herein was developed from interviews and my

1

 

 

 

 
Oo CO ~~“) DH to FP WH KH He

NB BO BRD ORD ODO RT

 

 

Case 3:19-mj-03648-AGS Document 1 Filed 08/28/19 PagelD.5 Page 5 of 14

review of documents and evidence related to this case. Because this affidavit is made
for the limited purpose of obtaining a search warrant for the Target Device, it does not
contain all the information known by me or other federal agents regarding this
investigation, but only contains those facts believed to be necessary to establish
probable cause for the requested warrant.

EXPERIENCE AND TRAINING

5. Iam a law enforcement officer of the United States within the meaning of Title
18, United States Code, Section 2510(7), who is empowered by law to conduct
investigations of, and to make arrests for, offenses enumerated in Title 18, United States
Code, Section 2516. I am also a federal law enforcement officer within the meaning of Rule
41(a)(2)(C) of the Federal Rules of Criminal Procedure. I am authorized under Rule 41(a)
to make applications for search and seizure warrants and to serve arrest warrants. I am
authorized. to investigate violations of laws of the United States and to execute warrants
issued under the authority of the United States. |

6. I am a Special Agent (SA) with ICE-HSI and have been so employed since
July 2018. I am currently assigned to the Deputy Special Agent in Charge, San Ysidro
Office, Contraband Smuggling Group 2, and my duties include investigating the trafficking
of illicit controlled substances; and the importation and distribution of illegal substances. I
have training and experience in multiple investigative areas, to include conducting
investigations and making arrests based on violations of Title 21, United States Code
Sections 952, 960, and 963.

7. I have had approximately 23 weeks of intensive training at the Federal Law
Enforcement Traiming Center at Glynco, Georgia. These 23 weeks were comprised of
approximately 12 weeks of the basic criminal investigator training program and
approximately 11 weeks of HSI Special Agent Training. I have received training in
identifying various controlled substances and conducting Title 21 controlled substances

investigations.

 

 

 
Oo fo ~s BN HH BP WH PF =

NM PO BS BD BRO BRD BND ORD OOOO ee eee eee eee ee
ey oReRARP OBR SSeR DRADAR DHS

 

 

Case 3:19-mj-03648-AGS Document 1 Filed 08/28/19 PagelD.6 Page 6 of 14

8. Prior to working for HSI, I worked for the United States Border Patrol, San
Diego Sector, Boulevard Station, for approximately ten years. My duties with the United
States Border Patrol, as a Border Patrol Agent, were to detect, deter, and defeat criminal
and terrorist activities, along with illegal immigration into the United States.

9, I have personally participated in and conducted investigations of violations of
various State and Federal criminal laws, including those related to narcotics violations. I
have arrested or participated in the arrest of persons for violations of the Controlled
Substances Act. In these cases, I have conducted interviews with the arrested persons and
their associates. I have conducted surveillance of narcotics trafficking as they conduct their
activities while transporting narcotics in the United States. Through these investigative
activities, I have gained a working knowledge and insight into the typical activity of
narcotics smugglers, and the structure of their narcotics smuggling networks.

10. Based upon my training and experience as a Special Agent, and consultations
with law enforcement officers experienced in narcotics trafficking investigations, and all

the facts and opinions set forth in this affidavit, I submit the following:

a. Drug traffickers will use cellular/mobile telephones because they are
mobile, and they have instant access to telephone calls, text, web, and
voice messages.

b. Drug traffickers will use cellular/mobile telephones because they are
able to actively monitor the progress of their illegal cargo while the
conveyance is in transit.

c. Drug traffickers and their accomplices will use cellular/mobile
telephones because they can easily arrange and/or determine what
time their illegal cargo will arrive at predetermined locations.

d. Drug traffickers will use cellular/mobile telephones to direct drivers
to synchronize an exact drop off and/or pick up time of their illegal
cargo.

e, Drug traffickers will use cellular/mobile telephones to notify or warn

their accomplices of law enforcement activity to include the presence
and posture of marked and unmarked units, as well as the operational

3

 

 

 

 
Oo Oo SD OH BP BY He

we pO WN FB WP WN VY KN NO eR eS
CoO sD OH th SP OW NSE CO ODO OU] UG OULU LlUhe UU LUD

 

 

Case 3:19-mj-03648-AGS Document 1 Filed 08/28/19 PagelD.7 Page 7 of 14

status of checkpoints and border crossings.

f. Drug traffickers and their co-conspirators often use cellular/mobile
telephones to communicate with load drivers who transport their
narcotics and/or drug proceeds.

g. The use of cellular telephones by conspirators or drug traffickers tends
to generate evidence that is stored on the cellular telephones,
including, but not limited to emails, text messages, photographs, audio
files, videos, call logs, address book entries, IP addresses, social
network data, and location data.

11. Based upon my training and experience as a Special Agent, and
consultations with law enforcement officers experienced in narcotics trafficking
investigations, and all the facts and opinions set forth in this affidavit, I know that
cellular/mobile telephones can and often do contain electronic records, phone logs and
contacts, voice and text communications, and data such as emails, text messages, chats
and chat logs from various third-party applications, photographs, audio files, videos,
and location data. This information can be stored within disks, memory cards, deleted
data, remnant data, slack space, and temporary or permanent files contained on or in
the cellular/mobile telephone. Specifically, I know based upon my training, education,
and experience investigating these conspiracies that searches of cellular/mobile

telephones yields evidence:

a, tending to indicate efforts to import methamphetamine or some
other federally controlled substances from Mexico into the United
States;

b. —_ tending to identify accounts, facilities, storage devices, and/or

services—such as email addresses, IP addresses, and phone numbers—
used to facilitate the importation of methamphetamine or some other
federally controlled substances from Mexico into the United States;

C. tending to identify co-conspirators, criminal associates, or others
involved in importation of methamphetamine or some other
federally controlled substances from Mexico into the United States;

 

 

 

 
Co SO ss DH OH Se W BD

BR BD BO BRD BRD ORD ORDO eee
BPNHRRAR SBE BE CeReAWARBREOHRAIS

 

 

Case 3:19-mj-03648-AGS Document 1 Filed 08/28/19 PagelD.8 Page 8 of 14

d. tending to identify travel to or presence at locations involved in the
importation of methamphetamine or some other federally controlled
substances from Mexico into the United States, such as stash houses,
load houses, or delivery points;

e. tending to identify the user of, or persons with control over or access
to, the Target Device; and/or

f. tending to place in context, identify the creator or recipient of, or
establish the time of creation or receipt of communications,
records, or data involved in the activities described above.

12. Subscriber Identity Module (SIM) Cards, also known as subscriber
identity modules, are smart cards that store data for GSM cellular telephone
subscribers. Such data includes user identity, location and phone number, network
authorization data, personal security keys, contact lists and stored text messages. Some
of the evidence generated by a smuggler’s use of a cellular telephone would likely be
stored on any SIM Card that has been utilized in connection with that telephone.

13. Based upon my experience investigating drug smuggling, my training,
and my consultation with other investigators who have experience investigating drug
smuggling near the border, I understand that drug smugglers will seek to smuggle drugs
from Mexico to the United States by hiding the drugs in hidden compartments of cars,
and in non-factory compartments (i.e., compartments that the manufacturer did not
design for ordinary use). Smugglers will then drive north from Mexico and seek to pass
through POEs with the drugs undetected. (I am also aware that such individuals will
sometimes try to generate a history of crossings to show that driving through a POE is
ordinary behavior for them.) When they arrive in the United States, smugglers will take
the drugs to a discreet location to transfer them to other people involved in the
distribution chain, who can then send the drugs to other locations for downstream

distribution.

14. Furthermore, based on my training and experience, and conversations with

other law enforcement officers who investigate drug smuggling and trafficking, I know that

5

 

 

 

 

 
oOo CO SN DN UO BP WD we

NM BO BD BRD BRD ORD ORD i a a ee
SOR RR BOB BFF SGaerwWAaAaaAaRtaoanHne Ss

 

 

Case 3:19-mj-03648-AGS Document 1 Filed 08/28/19 PagelD.9 Page 9 of 14

drug conspiracies often require detailed and intricate planning to successfully evade
detection. Consequently, drug conspiracies often involve planning and coordination for
several months—this planning often occurs through mobile telephones. Additionally, based
on my training and experience, and conversations with other law enforcement officers who
investigate drug smuggling and trafficking, I know that co-conspirators are often unaware
when a fellow co-conspirator has been arrested and will attempt to communicate with that
co-conspirator via mobile telephone after his or her arrest to determine the whereabouts of

drugs that are being transported.

FACTS SUPPORTING PROBABLE CAUSE

15. According to a report prepared by CBP Canine Enforcement Officer
(“CEQ”) Olsen, on July 19, 2019, at approximately 7:35 p.m., HARO, a United States
citizen, attempted to enter the United States from Mexico through the San Ysidro POE.
HARO was the driver and sole occupant ofa gold Volkswagen sedan bearing California
license plate 6XEG561 (the “Vehicle”). CEO Olsen and his Human and Narcotics
Detection Dog ““HNDD”) were in pre-primary when the HNDD alerted to the trunk of
the Vehicle. CEO Olsen obtained the Vehicle’s keys from HARO. CEO Olsen opened
the trunk of the Vehicle, and the HNDD alerted to the passenger side quarter panel.
CEO Olsen radioed for assistance and informed the responding CBP officers of the
HNDD alert.

16. According to a report prepared by CBP Officer Munoz, he was assigned
that day to the San Ysidro POE Traffic Control position. At approximately 7:37 p.m.,
CBP Officer Munoz responded to CEO Olsen’s request for assistance. CBP Officer
Munoz questioned HARO as to her destination. HARO stated she was traveling to San
Ysidro and had nothing to declare. CBP Officer Munoz handcuffed HARO then
escorted HARO to the secondary security office.

17. According to a report prepared by CBP Officer Sanchez, he was assigned
that day as the San Ysidro POE Z-Portal Non-Intrusive Inspection system operator. At
approximately 7:45 p.m., CBP Officer Sanchez screened the Vehicle and noticed

6

 

 

I
i
\

 

 
0 © YQ DH ww B&B WY PB Be

BO PO BD BD BRD ORD ORDO OO et
SP SRE SBR XSCPeAARAAEBaHOS

 

 

Case 3:19-mj-03648-AGS Document1 Filed 08/28/19 PagelD.10 Page 10 of 14

anomalies inside the spare tire located on the trunk area, inside the rear seats, and within
the rear quarter panels. CBP Officer Sanchez informed other CBP officers of his
findings.

18. According to a report prepared by CBP Officer Godoy, she was assigned
to the San Ysidro POE vehicle secondary lot and assigned the possible narcotics seizure
from the Vehicle. Upon further inspection of the Vehicle, she discovered 49 packages
containing a white, crystal-like substance wrapped in plastic throughout the Vehicle.
She discovered 26 packages in the spare tire located in the trunk; 14 packages in the
rear seats; five packages in the passenger side rear quarter panel; three packages in the
air filter; and one package in the firewall. The Gemini Analyzer was used to test the
white, crystal-like substance and it tested positive for methamphetamine. The 49
packages weighed approximately 23.42 kilograms (51.63 pounds).

19. I was notified of the event and responded to the San Ysidro POE. HARO
was placed under arrest at approximately 8:45 p.m, CBP Officer Godoy seized the
methamphetamine, the Vehicle, and the Target Device.

20. HARO was advised of her Miranda rights in the Spanish language. HARO
waived her rights, and | subsequently conducted a recorded interview of HARO.

21.  Post-Miranda, HARO claimed she did not know there were drugs in the
Vehicle. HARO stated that she lives with her boyfriend, Arturo Valenzuela-Perez
(“Valenzuela”). HARO stated that one night, she was with Valenzuela and his cousin,
“Manuel,” at a bar, and HARO overheard them talking about getting people to cross
drugs into the United States. She stated that Manuel is from Culiacan, Mexico. HARO
claimed that she was having vehicle problems and that Valenzuela told HARO he would
fix her vehicle. Valenzuela took HARO’s vehicle on Thursday, July 18, 2019, to a
mechanic shop he owns to fix the vehicle. Valenzuela returned the vehicle to HARO on
Friday, July 19, 2019.

22. HARO stated that on July 19, 2019, she and Valenzuela made plans to go
to Magic Mountain. HARO stated that they went home to get some clothes because they

 

 

 
0 OY DA A BW he

BR BD BRD BRO ORDO a a ee a ee ee
BPRRARRBRE SERA ABARTH S

 

 

Case 3:19-mj-03648-AGS Document1 Filed 08/28/19 PagelD.11 Page 11 of 14

were going to stay in a hotel. HARO stated that while waiting in line in the Vehicle to
enter the United States, Valenzuela claimed he forgot his Visa to enter the United States.
Valenzuela then exited the Vehicle and told HARO that he was going back to retrieve
his visa and would meet back with HARO in the vehicle line or in the United States at
a friend’s house.

23. HARO stated that she was going to a friend’s house in the United States
once she crossed the border. She said that her friend did not know she was on her way,
and HARO did not know if her friend would be home when she arrived. HARO also
stated she was suspicious when Valenzuela exited the vehicle because he forgot his visa.

24. HARO stated that she had a phone, but it stopped working. HARO stated
that she purchased the Target Device before crossing into the United States.

25. [have reviewed the crossing history in the TECS system for the vehicle
HARO was driving when she was arrested and determined that the vehicle has been
crossing regularly into the United States (often multiple times in one week) since at
least May of 2019. HARO also has frequently crossed into the United States as a
pedestrian since at least April of 2019.

26. Given the facts surrounding HARO’s arrest, and based upon my
experience and training, as well as consultation with other law enforcement officers
experienced in drug smuggling investigations, I submit that there is probable cause to
believe that information relevant to the smuggling activities of HARO will be found in
the Target Device. Such evidence, which could be in the form of communications,
records, data (including but not limited to emails, text messages, other social messaging
applications), photographs, audio files, videos, or location data, is evidence:

a. tending to indicate efforts to import methamphetamine or some other
federally controlled substance from Mexico into the United States;
b. tending to identify accounts, facilities, storage devices, and/or

services—such as email addresses, IP addresses, and phone numbers—used to facilitate the

 

 

 
Me Np PO BO BH BO BN BR ORD Om OH ee
Co ~s NO SUWwhULDYDlUl rl lUOCOlUlUCUCNCOlUMDOTlT ODN a Oa DH

Oo 3 “ON tO RB BH BOR

 

 

Case 3:19-mj-03648-AGS Document1 Filed 08/28/19 PagelD.12 Page 12 of 14

importation of methamphetamine or some other federally controlled substance from
Mexico into the United States;

C. tending to identify co-conspirators, criminal associates, or others
involved in importation of methamphetamine or some other federally controlled substance
from Mexico into the United States;

d. _ tending to identify travel to or presence at locations involved in the
importation of methamphetamine or some other federally controlled substance from
Mexico into the United States;

e. tending to identify the movement of proceeds associated with the
trafficking of methamphetamine or some other federally controlled substance that was
imported from Mexico into the United States;

f. tending to identify the user of, or persons with control over or access
to, the Target Device; and/or

g. tending to place in context, identify the creator or recipient of, or
establish the time of creation or receipt of communications, records, or data involved in
the activities described above.

27. Accordingly, based upon my experience and training, consultation with
other law enforcement officers experienced in drug trafficking investigations, and all
the facts and opinions set forth in this affidavit, there is probable cause to believe that
information relevant to the drug smuggling and trafficking activities of HARO, such as
telephone numbers, made and received calls, contact names, electronic mail (e-mail)
addresses, appointment dates, messages, pictures and other digital information are
stored in the memory of the Target Device. For the reasons set forth above, I request
permission to search the Target Device for items listed in Attachment B for the time
period from April 22, 2019 up to and including July 20, 2019, which was the day
following HARO’s arrest.

 

 

 

 
Oo CO “I BDH A FB WW BP eR

BR RO NO BD BRD BRD ORDO ee ea ee
SAX RPRRESBSNRS CRRA BUDE BHoS

 

 

Case 3:19-mj-03648-AGS Document1 Filed 08/28/19 PagelD.13 Page 13 of 14

METHODOLOGY

28. It is not possible to determine, merely by knowing the cellular/mobile
telephone’s make, model and/or seria! number, the nature and types of services to which
the device is subscribed, and the nature of the data stored on the device. Cellular/mobile
devices today can be simple cellular telephones and text message devices, can include
cameras, can serve as personal digital assistants and have functions such as calendars
and full address books and can be mini-computers allowing for electronic mail services,
web services and rudimentary word processing. An increasing number of
cellular/mobile service providers now allow for their subscribers to access their device
over the internet and remotely destroy all the data contained on the device. For that
reason, the device may only be powered in a secure environment or, if possible, started
in “flight mode” which disables access to the network. Unlike typical computers, many
cellular/mobile telephones do not have hard drives or hard drive equivalents and store
information in volatile memory within the device or in memory cards inserted into the
device. Current technology provides some solutions for acquiring some of the data
stored in some cellular/mobile telephone models using forensic hardware and software.
Even if some of the stored information on the device may be acquired forensically, not
all the data subject to seizure may be so acquired. For devices that are not subject to
forensic data acquisition or that have potentially relevant data stored that is not subject

to such acquisition, the examiner must inspect the device manually and record the

‘process and the results using digital photography. This process is time and labor

intensive and may take weeks or longer.

29. Following the issuance of this warrant, I will collect the subject
cellular/mobile telephone and subject it to analysis. All forensic analysis of the data
contained within the telephone and its memory cards will employ search protocols
directed exclusively to the identification and extraction of data within the scope of this

warrant.

10

 

 

 
Oo CO SJ DH th B&B WS LP

NS MM BM BH ND DR RD OND OBO OOO re a
on ~s DH BP We YY KF CF CO tO HS HR AH SR WH HY KS CS

 

 

Case 3:19-mj-03648-AGS Document1 Filed 08/28/19 PagelD.14 Page 14 of 14

30. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including
manual review, and, consequently, may take weeks or months. The personnel
conducting the identification and extraction of data will complete the analysis within
90 days, absent further application to this court.

CONCLUSION

31. Based on all the facts and circumstances described above, there is probable
cause to conclude that MARIANA HARO used the Target Device to facilitate
violations of Title 21, United States Code, Section(s) 952, 960, and 963.

32. Because the Target Device was promptly seized during the investigation
of MARIANA HARO’s trafficking activities and has been securely stored since that
time, there is probable cause to believe that evidence of illegal activities committed by
MARIANA HARO continues to exist on the Target Device. As stated above, I believe
that the date range for this search is from April 22, 2019 to July 20, 2019.

33. WHEREFORE, | request that the court issue a warrant authorizing law
enforcement agents and/or other federal and state law enforcement officers to search
the Target Device described in Attachment A, and to seize items listed in Attachment
B, using the methodology described above.

I swear the foregoing is true and correct to the best of my knowledge and belief.

Edgar Aguirre
Special Agent
Homeland Security Investigations
Department of Homeland Security

Subscribed and sworn to before me this 2g day of August, 2019.

f_

The Hon6rable Andrew G. Schopler
United States Magistrate Judge

11

 

 

 
